       Case 3:19-cv-00350-DPM Document 42 Filed 07/30/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

PATRICK MCCORMACK                                            PLAINTIFF

v.                       No. 3:19-cv-350-DPM

RONNIE LEE MILLER; SEMO
OPERATING COMPANY, LLC, a/k/a
NEAR READY MIX; UNION PACIFIC
RAILROAD COMPANY; and
OBERMANN CONCRETE OF
NORTHEAST ARKANSAS, INC.,
a/k/a NEAR READY MIX                                     DEFENDANTS

                              JUDGMENT
     The second amended complaint is dismissed with prejudice. The
Court retains jurisdiction until 2 September 2021 to enforce the parties’
settlement.


                                  ___________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  _____________________
